IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


RONALD J. STEWART AND BONNITA    : No. 53 WAL 2015
STEWART,                         :
                                 :
                 Petitioners     : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
                                 :
            v.                   :
                                 :
                                 :
T.W. PHILLIPS GAS SUPPLY CORP.,  :
                                 :
                 Respondent      :
                                 :
                                 :
            v.                   :
                                 :
                                 :
WAYNE B. HESS, KATHLEEN R.H.     :
MARSH, CYNTHIA A.H. GIARDINA,    :
WILLIAM BLAIN HESS, GAIL HESS    :
CRIGGER, CAROL HESS BRACKEN,     :
PHYLLIS J. SMITTLE, CONNIE ROWE, :
WILLIAM RICE, DANIEL RICE,       :
GREGORY RICE, TIMOTHY RICE, TERI :
BOSTON, DONITA KLEIN,            :
                                 :
                 Respondents     :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.